 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ROLAND MA,
                                                               NO. C19-1764RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER LIFTING STAY AND
                                                               DIRECTING ISSUANCE OF
11
      CITY OF SEATTLE, et al.,                                 SUMMONS

12
                           Defendants.

13

14
            On December 4, 2019, the Court denied plaintiff’s application for Court-appointed
15

16   counsel and stayed the above-captioned litigation. One of the conditions of plaintiff’s pretrial

17   release in state court was that he would have “No contact with City or the SPD except through
18   his attorney.” Dkt. # 13 at 4; Dkt. # 14 at 31. The undersigned concluded that, unless and until
19
     the “no contact” condition were lifted or plaintiff obtained counsel to represent him in this case,
20
     prosecution of this litigation would put him in direct violation of the Municipal Court order.
21
            On December 20, 2019, plaintiff filed a “Motion to Lift Stay of Proceedings” on the
22

23   ground that the City Attorney had moved to dismiss the criminal charge against plaintiff and,

24   therefore, the restrictions imposed in the conditions of release would soon expire. Dkt. # 28. He
25   provided no evidence that the criminal case had, in fact, been dismissed, however, and the
26
     motion was denied. Dkt. # 29. Plaintiff subsequently remedied the identified deficiency by
27
     ORDER LIFTING STAY AND
28   DIRECTING ISSUANCE OF SUMMONS - 1
 1   providing a copy of the Municipal Court of Seattle Docket showing that the “no contact”
 2   condition of release expired on December 20, 2019. Plaintiff’s motion for reconsideration (Dkt.
 3
     # 30) is therefore GRANTED and the stay is LIFTED.
 4
            The Clerk of Court is directed to issue summons as requested by plaintiff on December 6,
 5

 6   2019. Plaintiff is advised to review the materials for pro se litigants found on the district’s

 7   website at https://www.wawd.uscourts.gov/representing-yourself-pro-se.
 8

 9
            Dated this 13th day of January, 2020.
10

11

12
                                                A
                                                Robert S. Lasnik
13
                                                United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER LIFTING STAY AND
28   DIRECTING ISSUANCE OF SUMMONS - 2
